                   Case 2:18-cv-01543-RAJ Document 43 Filed 11/28/18 Page 1 of 3




 1                                                         THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                               UNITED STATES DISTRICT COURT
14                              WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                    2:18-cv-1543 RAJ
19                          Plaintiff,
20                                                    STIPULATED NOTICE OF AGREEMENT
     v.                                               TO EXTEND TIME FOR DEFENDANTS
21
22                                                    MITSUBISHI AIRCRAFT CORPORATION
23   MITSUBISHI AIRCRAFT                              AMERICA, INC, AEROSPACE TESTING
24   CORPORATION, MITSUBISHI                          ENGINEERING & CERTIFICATION INC.,
25   AIRCRAFT CORPORATION AMERICA,                    MICHEL KORWIN-SZYMANOWSKI,
26   INC., et al.,                                    LAURUS BASSON, AND CINDY
27                                                    DORNEVAL TO RESPOND TO
28                                                    PLAINTIFF’S VERIFIED COMPLAINT
29
                            Defendants.
30
31
32
33
34
35            Plaintiff Bombardier Inc., and Defendants Mitsubishi Aircraft Corporation America, Inc.,
36
37   Aerospace Testing Engineering & Certification Inc., Michel Korwin-Szymanowksi, Laurus
38
39   Basson, and Cindy Dornéval, by and through their respective counsel of record, hereby notify the
40
41   Court that they have agreed to extend the deadline for the undersigned Defendants to respond to
42
43   the Verified Complaint to December 21, 2018.
44
45
46
47
48
49
50
51
                                                                                     Perkins Coie LLP
     STIPULATED NOTICE OF AGREEMENT TO EXTEND TIME                              1201 Third Avenue, Suite 4900
     TO RESPOND TO PLAINTIFF’S VERIFIED COMPLAINT                                 Seattle, WA 98101-3099
     (NO. 18-CV-1543 RAJ) – 1                                                       Phone: 206.359.8000
     142135187.2
                                                                                     Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 43 Filed 11/28/18 Page 2 of 3




 1            RESPECTFULLY SUBMITTED this 28th day of November 2018.
 2
 3   s/ Brian F. McMahon                          s/Mary Z. Gaston
 4   John Denkenberger, WSBA No. 25907            Jerry A. Riedinger, WSBA No. 25828
 5   Brian F. McMahon, WSBA No. 45739             Mack H. Shultz, WSBA No. 27190
 6   Christensen O’Connor Johnson Kindness        James Sanders, WSBA No. 24565
 7   PLLC                                         Mary Z. Gaston, WSBA No. 27258
 8   1201 Third Avenue, Suite 3600                Shylah R. Alfonso, WSBA No. 33138
 9   Seattle, WA 98101-3029                       Perkins Coie LLP
10   Telephone: 206.682.8100                      1201 Third Avenue, Suite 4900
11   Facsimile: 206.224.0779                      Seattle, WA 98101-3099
12   E-mail: john.denkenberger@cojk.com,          Telephone: 206.359.8000
13   E-mail: brian.mcmahon@cojk.com               Facsimile: 206.359.9000
14                                                E-mail: JRiedinger@perkinscoie.com
15   Attorneys for Plaintiff Bombardier Inc.      E-mail: MShultz@perkinscoie.com
16                                                E-mail: MGaston@perkinscoie.com
17
18                                                Attorneys for Defendant Mitsubishi Aircraft
19                                                Corporation America, Inc.
20
21   s/Mark A. Bailey
22   Richard J. Omata, WSBA #7032
23
     Mark A. Bailey, WSBA #26337
24
25
     Karr Tuttle Campbell
26   701 Fifth Avenue, Suite 3300
27   Seattle, WA 98104
28   Telephone: 206-223-1313
29   Facsimile: 206-682-7100
30   Email: romata@karrtuttle.com
31           mbailey@karrtuttle.com
32
33
34   Attorneys for Defendants Aerospace Testing
35   Engineering & Certification Inc., Michel
36   Korwin-Szymanowksi, Laurus Basson, and
37   Cindy Dornéval
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                               Perkins Coie LLP
     STIPULATED NOTICE OF AGREEMENT TO EXTEND TIME TO                     1201 Third Avenue, Suite 4900
     RESPOND TO PLAINTIFF’S VERIFIED COMPLAINT                              Seattle, WA 98101-3099
     (NO. 18-CV-1543 RAJ) – 2                                                 Phone: 206.359.8000
     142135187.2
                                                                               Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 43 Filed 11/28/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 28, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10
11   DATED this 28th day of November 2018.               s/Mary Z. Gaston
12                                                       Mary Z. Gaston, WSBA No. 27258
13                                                       Perkins Coie LLP
14                                                       1201 Third Avenue, Suite 4900
15                                                       Seattle, WA 98101-3099
16                                                       Telephone: 206.359.8000
17                                                       Facsimile: 206.359.9000
18                                                       E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     142135187.2
                                                                                       Fax: 206.359.9000
